In the

    United States Court of Appeals
                  For the Seventh Circuit

No. 09-2525

U NITED S TATES OF A MERICA,
                                                     Plaintiff-Appellee,
                                    v.

K ELVIN L. M ARION,
                                                 Defendant-Appellant.


                Appeal from the United States District Court
        for the Southern District of Indiana, Indianapolis Division.
                No. 99-cr-00059—Larry J. McKinney, Judge.



     A RGUED N OVEMBER 6, 2009—D ECIDED D ECEMBER 29, 2009




    Before P OSNER, K ANNE, and R OVNER, Circuit Judges.
  K ANNE, Circuit Judge. The district court denied Kelvin
Marion’s motion to reduce his sentence under § 3582(c)(2)
on a form order with a single sentence of explanation:
“As directed by 18 U.S.C. § 3581(c)(2)1 the Court has


1
  This is a simple typo in the district court’s order, as it is
readily apparent from other parts of its order that the district
                                                 (continued...)
2                                               No. 09-2525

considered the relevant factors in U.S.S.G. § 1B1.10(b) and
18 U.S.C. § 3553(a) and determined a sentence reduction
is not appropriate.” Because we find the district court’s
written analysis a bit too terse to allow this court to
meaningfully review its decision, we must remand.
  Marion pled guilty to conspiracy to distribute and to
possess with intent to distribute cocaine and cocaine
base. In 2000, the district court sentenced Marion to
160 months’ imprisonment after expressly considering
Marion’s lengthy criminal history, the harm his crimes
caused to the community, and his cooperation with the
government. Following the Sentencing Commission’s
recent amendments regarding cocaine base, Marion
moved under § 3582(c)(2) to reduce his sentence. The
government took no position on Marion’s motion. The
district court denied Marion’s motion using a form
order, and wrote its one-sentence explanation in the
“Additional Comments” section of the form. Marion
timely appealed the district court’s decision.
  The sole issue before us is whether the district court’s
explanation is sufficient to justify denying Marion’s
motion and to enable this court to meaningfully review
the district court’s decision. The decision to reduce a
defendant’s sentence under § 3582(c)(2) is squarely
within the district court’s discretion, and we reverse only
for an abuse of that discretion. See 18 U.S.C. § 3582(c)(2)


1
  (...continued)
court properly considered Marion’s motion under § 3582(c)(2)
and not under the non-existent § 3581(c)(2).
No. 09-2525                                                 3

(“the court may reduce the term of imprisonment”); United
States v. Johnson, 580 F.3d 567, 570 (7th Cir. 2009); United
States v. Cunningham, 554 F.3d 703, 707 (7th Cir. 2009).
“[T]he court must determine the extent of the reduction,
if any, by considering the factors listed in 18 U.S.C.
§ 3553(a), the movant’s conduct while imprisoned, and
the risk his early release would pose to public safety.”
Johnson, 580 F.3d at 570; see also U.S.S.G. § 1B1.10, Applica-
tion Note 1(B)(ii), (iii). When imposing a sentence, the
district court must provide some statement of reasons
supporting its decision. United States v. Jung, 473 F.3d 837,
844 (7th Cir. 2007).
  Importantly, however, the district court need not
provide a detailed, written explanation analyzing every
§ 3553(a) factor. United States v. Fitzgerald, 330 F. App’x
611, 612-13 (7th Cir. 2009); United States v. Harris, 490 F.3d
589, 596-97 (7th Cir. 2007); United States v. Dean, 414 F.3d
725, 729 (7th Cir. 2005). Although ruling on a motion
to reduce is not the same as imposing a sentence, we
think that the reasoning behind requiring a brief state-
ment of reasons at sentencing compels a similar require-
ment when deciding a motion to reduce. Some statement
of the district court’s reasoning is necessary for this
court to be able to meaningfully review its decision.
  In ruling on the motion to reduce, the district court did
not supply any reasons for its decision. The district
court aptly considered and thoroughly explained the
relevant factors at the time of Marion’s original sen-
tencing; however, several years have passed since then.
We think that a district court’s order on a motion for a
4                                              No. 09-2525

sentence reduction pursuant to 18 U.S.C. § 3582(c)(2)
should at least address briefly any significant events that
may have occurred since the original sentencing. If the
district court believes that nothing particularly note-
worthy has changed concerning the basis for the defen-
dant’s original sentence, some simple explanation to
that effect will apprise both the defendant and this court
of that fact.
  Our opinion in this case should not be read to expand
what is required of a district court when sentencing a
defendant or considering a motion to reduce a sentence
under § 3582(c)(2). We have no intention of counting
words or applying some rigid formulation to statements
of reasons, particularly on a motion to reduce a sentence.
The problem with the order here is not that the district
court used a form order, or even that the order con-
tained only a one-sentence explanation. The problem
arises from the fact that it is impossible for us to ensure
that the district court did not abuse its discretion if the
order shows only that the district court exercised its
discretion rather than showing how it exercised that
discretion. Some minimal explanation is required.
  We R EMAND to the district court to provide a brief
statement of reasons, consistent with this opinion, for
denying Marion’s motion for a sentence reduction.




                          12-29-09